Citation Nr: 0204211	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  96-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1951 until 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 RO rating decision.

The Board notes that in a statement dated in April 1999, the 
veteran raised the issue of service connection for a left leg 
disability.  Such a question has not yet been addressed by 
the RO and is consequently referred to the RO for appropriate 
action. 


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to an outstanding hearing request, this matter is 
not ready for appellate disposition.  In the veteran's 
Substantive Appeal, VA Form 9, received by the RO in May 
1996, the veteran requested a hearing before a member of the 
Board.  He included comments to the effect that he wanted a 
hearing conducted by a RO hearing officer, but that he would 
decide at a later date whether he wished to have a Board 
hearing.  Although the veteran was subsequently afforded a RO 
hearing in August 1996, he apparently never withdrew his 
request for a Board hearing.  When asked to clarify his 
hearing request, in a statement dated in March 2002, the 
veteran requested a videoconference hearing before a member 
of the Board.  As such, this case needs to be returned to the 
RO so that a videoconference hearing before a member of the 
Board may be scheduled.

Therefore, in light of the foregoing and to ensure full 
compliance with due process requirements, this matter is 
remanded to the RO for the following:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board at the next available 
opportunity.  The claims folders should 
be made available to the veteran and his 
representative so that they may prepare 
for the hearing. They should be notified 
of the date and time of the hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folders 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


